                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  BOBBY FRANCIS LOWRY,
                                                    CV-18-63-BU-BMM-JCL
              Petitioner,
  v.
                                                ORDER ADOPTING MAGISTRATE
  JAMES SALMONSEN,                                 JUDGE’S FINDINGS AND
                                                    RECOMMENDATIONS
               Respondent.



       Petitioner Bobby Francis Lowry challenged a criminal conviction for the

Promotion of Prostitution handed down in Montana’s Eighteenth Judicial District

Court, Gallatin County, on August 23, 2017. (Doc. 1 at 1). Following the entry of

an Alford plea, Mr. Lowry was sentenced to five years in Montana State Prison.

Id. Mr. Lowry claims that he has been denied access to the state courts and has,

accordingly, been unable to challenge his allegedly unlawful conviction. Id. at 2-3.

       United States Magistrate Judge Lynch entered Findings and

Recommendations on October 29, 2018, determining that Mr. Lowry had not made

a substantial showing that he was deprived of a constitutional right. (Doc. 4 at 4).

Judge Lynch further determined Mr. Lowry’s petition was unexhausted and that

reasonable jurists would find no basis to encourage further proceedings. Id.

       No party filed objections to Judge Lynch’s Findings and Recommendations.

The Court has reviewed the Findings and Recommendation for clear error.
                                          1
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). The Court finds no error in Judge Lynch’s Findings and

Recommendations and adopts them in full.

                                    ORDER

      Accordingly, IT IS ORDERED that Magistrate Judge Lynch’s Findings and

Recommendations (Doc. 4) are ADOPTED IN FULL.

      IT IS ORDERED that the petition (Doc. 1) is DISMISSED as

unexhausted.

      IT IS FURTHER ORDERED that a certificate of appealability is

DENIED.

      The Clerk of the Court is directed to enter by a separate document a

judgement of dismissal.

      DATED this 16th day of November, 2018.




                                        2
